Title: To James Madison from Thomas Potts, 7 September 1822
From: Potts, Thomas
To: Madison, James


                
                    Sir,
                    New York Septr. 7th. 1822
                
                When at London in Feby. last a small parcel (said to contain a Book or Books) was entrusted to my care by a Mr. Joy, which was addressd to you—on my arrival at Baltimore in April, I left the said parcel at Mr. Williamson’s, Fountain Inn, Light Street—where I believe it still remains. I would have forwarded it immediately, but had no opportunity during my short stay in that place, and since that, having been much engagd in business & in moving from place to place it had intirely escapd my memory until this morning, when in perusing some papers, I found Mr. Joy’s Memo.
                By authorizing any one to call on Mr. Williamson, the parcel will be delivered. I am sir very respecy. yrs.
                
                    Thos. Potts
                
            